      Case 1:12-cr-00435 Document 168 Filed on 07/08/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
                                                      §
                                                      §       CRIMINAL NO. 1:12-CR-435-S1
VS.                                                   §
                                                      §
TOMAS YARRINGTON RUVALCABA,                           §
Defendant.                                            §

           PETITION CONTESTING FORFEITURE AND MOTION FOR HEARING

      Claimants Juan Gonzalez Garza and Juan Manuel Garza (hereinafter, “Petitioners”), innocent

third parties, file this petition contesting the property, and state the following in support of this

claim:

1.       The property at issue is listed on the Preliminary Order of Forfeiture (Dkt. No. 165) as

follows:

         A residence on Winward Drive, Port Isabel, Texas, more particularly described as:

         LOT ONE (1), BLOCK (1), RACE SUBDIVISION, CITY OF PORT ISABEL,
         CAMERON COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
         THEREOF RECORDED IN CABINET 1, SLOT 1681-B, MAP RECORDS OF
         CAMERON COUNTY, TEXAS;

hereinafter, (the, “Property”).

2.       Petitioners’ interest in this property dates back to 2004, when they acquired a mortgage

from M&T Bank to purchase the property. The initial purchase included another individual named

Daniel Sampayo (“Sampayo”). For several years, Petitioners and Sampayo paid their equal one-

third share of the mortgage payments. Petitioners incurred all costs for the Property with regard to

upkeep, insurance, and taxes.
      Case 1:12-cr-00435 Document 168 Filed on 07/08/21 in TXSD Page 2 of 4




3.      In 2013, Sampayo discontinued making payments on the mortgage. Rather than risk default

and foreclosure, Petitioners continued making the payments, making up Sampayo’s deficiency.

4.      In 2019, the mortgage on the Property matured. A balloon-payment of approximately

$30,700.00 was due on the note. Petitioners obtained another loan, this time from First Community

Bank, to pay off the mortgage lien of M&T Bank.

5.      To date, Petitioners continue to make their monthly payments to First Community Bank.

Further, Petitioners continue to incur all costs connected with the upkeep of the Property, including

all taxes and insurance.

6.      Petitioners never received any funds from Tomas Yarrington Ruvalcaba (“Yarrington”) in

connection with the Property. Petitioners never witnessed Yarrington conduct any illegal activity

at the Property.

7.      Petitioners have a legitimate and significant interest in the Property. Petitioners request the

Court deny the government's forfeiture effort, amend the Preliminary Order of Forfeiture to reflect the facts

in this petition, and order that title and all rights to the property be awarded to Petitioners, pursuant to the

facts outlined herein.

8.      Petitioner asks the Court to hold a hearing on this claim if the relief sought cannot be

granted based upon the pleadings.



Dated: July 6, 2021
Case 1:12-cr-00435 Document 168 Filed on 07/08/21 in TXSD Page 3 of 4




                                             Respectfully submitted,


                                             /s/ Victor Rodriguez
                                             Victor Rodriguez
                                             Attorney-in-Charge
                                             S.D. Tex. Bar No. 562260
                                             VICTOR RODRIGUEZ LAW FIRM
                                             PLLC
                                             121 N. 10th Street
                                             McAllen, Texas 78501
                                             Tel: (956) 630-3266
                                             victor@vrodriguezlaw.com

                                             Counsel for Petitioners




                         CERTIFICATE OF SERVICE

 A copy of this pleading was provided to the Assistant U.S. Attorney on July 6, 2021.


                                             /s/ Victor Rodriguez
                                             Victor Rodriguez
Case 1:12-cr-00435 Document 168 Filed on 07/08/21 in TXSD Page 4 of 4
